                                           24 Filed 09/24/20
           Case 7:20-cv-01723-KMK Document 25       09/23/20 Page 1 of 2




 George Latimer
 County Executive

 Office of the County Attorney
 John M. Nonna
 County Attorney



                                                                               September 23, 2020

VIA ECF and EMAIL

Hon. Kenneth M. Karas
United States District Judge
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street, Courtroom 521
White Plains, NY 10601-4150

         Re:      Request for Extension of Time to File Motion to Dismiss
                  George v. County of Westchester, et. al., Civil Action No. 20-cv-1723

Dear Judge Karas:

       I represent defendants Captain Van Lierop, Assistant Warden Spaulding, Assistant
Warden Eric Middleton, Captain Mabra, Sergeant Kitt, Sergeant Lopez, and Captain Roberts,
and County of Westchester (“County Defendants”) in the above-referenced matter. In
accordance with Your Honor’s Individual Rules of Practice in Civil Cases, we respectfully
request an extension of time to file the motion to dismiss Plaintiff’s Complaint pursuant to
Federal Rule of Civil Procedure (“F.R.C.P.”) (12)(b)(6). Specifically, County Defendants request
a two-week extension, with the County’s motion due Friday, October 9, 2020.

        In your Order dated August 25, 2020, you waived the pre-motion conference requirement
and granted Defendants leave to file a motion to dismiss with the following briefing schedule:
County Defendants’ motion to dismiss due by September 25, 2020; Plaintiff’s opposition due
October 25, 2020; Defendants’ reply due November 15, 2020. We are respectfully requesting
that the schedule you set forth in your Order of August 25, 2020 be adjusted accordingly:
County Defendants’ motion to dismiss due by October 9, 2020; Plaintiff’s opposition due
November 8, 2020; Defendants’ reply due November 29, 2020.

       The undersigned’s supervising colleague is currently inundated with motions and
administrative matters on unrelated cases during the week of September 21, 2020 and has
experienced a death in the family. This is the County Defendants first request for an extension.


Michaelian Office Building
148 Martine Avenue, 6th Floor
White Plains, New York 10601     Telephone: 914-995-2660      Fax: 914- 995-3132
                                             24 Filed 09/24/20
             Case 7:20-cv-01723-KMK Document 25       09/23/20 Page 2 of 2




        Seeing as though Plaintiff is no longer incarcerated, the undersigned contacted him via
telephone at both telephone numbers he provided on his Complaint. The undersigned called
(914) 830-9682 and spoke with an individual by the name of Marie, who identified herself as
Plaintiff’s aunt, and advised that she would provide a message for Plaintiff. Plaintiff returned the
phone call to the undersigned and has consented to an extension.

        I thank you in advance for your time and consideration of this matter, and should your
staff need to contact me, I can be reached at (914) 995-2115.

      The revised briefing schedule related to the Motion to
      Dismiss is approved. Defense counsel is to mail a copy     Respectfully submitted,
      of this memo endorsement to Plaintiff and certify on the
      record that this was done by 10/1/20.
                                                                 /s/ Jordan L. Silver
      So Ordered.                                                Jordan L. Silver
                                                                 Assistant County Attorney

  9/24/20
cc:        Llewellyn Sinclair George (via U.S. mail)
           Pro se Plaintiff
           159 S. Lexington Ave
           Apt. 7K
           White Plains, NY 10601




                                                            2
